Citation Nr: 1030421	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) burial 
benefits. 


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1963.  He died in November 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 determination by a VA Regional 
Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant in this case is claiming entitlement to VA burial 
benefits for the deceased Veteran.  Claims for burial allowance 
may be executed by the individual whose personal funds were used 
to pay burial, funeral, and transportation expenses.  38 C.F.R. 
§ 3.1601.  The RO has denied the appellant's claim based on a 
finding that she did not pay the burial expenses.  

In her substantive appeal received in February 2009, the 
appellant appears to state that although her stepson's credit 
card was used to pay the funeral home, she was the one who 
actually paid the funds.  One interpretation of this statement is 
that she paid the credit card bill, or paid her stepson back.  Up 
until the February 2009 statement, the appellant had indicated 
that she had an agreement with her stepson to pay him back.  In 
order to afford the appellant every consideration, the Board 
believes an attempt should be made to verify the appellant's 
assertion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to request written verifications from the 
appellant's stepsons that the appellant has 
in fact reimbursed them, or paid them back, 
for the funeral expenses which they paid in 
connection with the Veteran's death.  

2.  After completion of the above and a 
reasonable time for a response, the RO 
should review the record and determine if 
the benefit sought can be granted.  If the 
claim continues to be denied, the RO should 
furnish the appellant with an appropriate 
supplemental statement of the case and 
afford her an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


